     Case 2:19-cv-00667-TLN-DMC Document 57 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                     No. 2:19-CV-0667-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    HAINEY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are: (1) Plaintiff’s motion for the appointment of

19   counsel, ECF No. 55; and (2) Plaintiff’s “motion” for referral of this matter to the Court’s

20   alternative dispute resolution program, ECF No. 56.

21                  The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         1
     Case 2:19-cv-00667-TLN-DMC Document 57 Filed 11/02/20 Page 2 of 2


 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7

 8                  In the present case, the Court does not at this time find the required exceptional

 9   circumstances. A review of the docket reflects that Plaintiff has been able to articulate his claims

10   and the Court has determined the action is appropriate for service. Further, the legal issues in this

11   case – excessive force and improper strip-search – are neither legal nor factually complex.

12   Finally, at this stage of the proceedings before discovery has been completed, the Court cannot

13   find that Plaintiff has any particular likelihood of success on the merits. Plaintiff’s motion for the

14   appointment of counsel will be denied.

15                  Plaintiff has also filed a purported stipulation for referral of this matter to the

16   Court’s Voluntary Dispute Resolution Program. The stipulation is rejected because it has not

17   been signed by counsel for Defendants. Should counsel for Defendants agree to participation in

18   alternative dispute resolution, the Court will entertain a properly executed stipulation to that

19   effect.

20                  Accordingly, IT IS HEREBY ORDERED that:
21                  1.      Plaintiff’s request for the appointment of counsel, ECF No. 55, is denied;

22                  2.      Plaintiff’s “stipulation” for referral to the Court’s alternative dispute

23   resolution program, ECF No. 56, is rejected; and

24                  3.      The Clerk of the Court is directed to terminate ECF No. 56 as a pending

25   motion.

26   Dated: October 30, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         2
